Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about September 11, 1995, which denied defendant-appellant’s motion for summary judgment, unanimously affirmed, without costs.
The motion was properly denied since defendant failed to establish its entitlement to judgment by submission of an affidavit from a person with actual knowledge of the facts (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Concur— Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.